Citation Nr: 9926723	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for residuals of a 
cerebral concussion, including headaches and seizures.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served honorably on active duty from May 1969 to 
January 1972.  He also served on active duty under other than 
honorable conditions from April 1972 to January 1975.  By an 
Administrative Decision, dated in June 1975, it was 
determined by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, that because the 
period of service from April 1972 to January 1975 was 
terminated under dishonorable conditions involving moral 
turpitude, VA benefits were not payable based on that period 
of service.  As to the earlier period of active duty, his 
discharge therefrom was noted to have been honorable and the 
veteran was found to have been eligible for complete 
separation in January 1972.  As such, the RO found him 
eligible for VA benefits based on his period of service from 
May 1969 to January 1972. 

The issues identified on the title page of this document are 
before the Board of Veterans' Appeals (Board) on the basis of 
action of the VA Regional Office and Insurance Center (ROIC) 
in St. Paul, Minnesota, in February 1994, denying entitlement 
of the veteran to service connection for residuals of a head 
injury and for a psychiatric disorder.  During the appeal 
period that followed, the veteran amended his claim for 
service connection for a psychiatric disorder to include 
specifically post-traumatic stress disorder, and, as well, he 
was found to be entitled to a permanent and total rating for 
pension purposes.  He thereafter initiated an appeal for an 
earlier effective date for entitlement to VA pension 
benefits, but such appeal was withdrawn by the veteran in a 
written statement, received by the ROIC in November 1998.  

The record reflects that the veteran was informed by the ROIC 
in its letter of June 29, 1999, that his appeal as to the 
certified issues of entitlement to service connection for a 
psychiatric disorder and residuals of a cerebral concussion 
was being certified to the Board for appellate review.  He 
was also advised that, if he wished to appear at a hearing, 
such a request must be submitted within 90 days of the June 
1999 letter.  It is apparent that a request for a hearing 
before the Board, sitting at the ROIC in St. Paul, Minnesota, 
was received by the Board in August 1999, within the allotted 
90-day period.  Accordingly, the provisions of 38 C.F.R. 
§ 20.1304(a) apply, and the case must be remanded to the RO 
so that the veteran may be afforded his requested hearing.

On the basis of the foregoing, this matter is REMANDED to the 
ROIC for the following action:

The ROIC should arrange for the veteran 
to be afforded a travel board hearing 
before a Member of the Board, sitting at 
the ROIC in St. Paul, Minnesota, based on 
his August 1999 request therefor.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



